DETAILED ACTION
This office action is in response to applicant’s amendments filed on 12/07/2022.
Currently claims 1-11 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but they are not persuasive.
Item #1 –
A. Issue raised by the applicant – The applicant argued on page 2 of ‘Remarks’ that “Nadd however fails to explicitly disclose that the first diffusion region and the second diffusion region are extending along a first direction orthogonal to a second direction of the first contact plug (source contact plug), as recited in the amended claim 1 of the present invention, as it would have been impossible to determine which direction the two diffusion regions and the first contact plug (source contact plug) are extending to from a cross-section perspective”.
B. Applicable rule – factual inquiries set forth in Graham v. John Deere Co.
C. Analysis – The examiner does not agree with the applicant in this regard. The primary reference Nitta already teaches that the first direction (horizontal) is orthogonal to the second direction (vertical) as designated by the examiner (Fig. 2; [0148]). Therefore, there is no need for secondary reference Nadd to teach the same limitation again. 

    PNG
    media_image1.png
    518
    768
    media_image1.png
    Greyscale

The examiner brought in Nadd reference to teach that the first contact plug extending along a second direction from the first diffusion region to the second diffusion region on the substrate. The important point being having a straddled contact between two diffusions that would reduce the total device size. Nadd teaches a straddled contact between two diffusions in Fig. 6. The examiner considered the direction of straddled contact as the second direction. It is well within the purview of a person with ordinary skill in the art to design a contact that connects two diffusions while maintaining the respective directions of source, drain and gate of the intended device.

    PNG
    media_image2.png
    451
    809
    media_image2.png
    Greyscale

D. Conclusions – The combination of Nitta and Nadd teaches the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0199895 A1 (Nitta) and further in view of US 2005/0200384 A1 (Nadd).
Regarding claim 1, Nitta discloses, a layout pattern of a magnetoresistive random access memory (MRAM) (Fig. 2; [0146] – [0148]), comprising: 

    PNG
    media_image1.png
    518
    768
    media_image1.png
    Greyscale

10a first diffusion region (AA, second from bottom as annotated on Fig. 2) and a second diffusion region (AA, bottom as annotated on Fig. 2) extending along a first direction (horizontal, as annotated on Fig. 2) on a substrate (substrate) (Fig. 2; [0148]); and 
a first contact plug (SC; source contact as annotated on Fig. 2, a plurality of source contacts is there; [0148]) extending along a second direction (vertical, considering source contact SC to extend in vertical, second direction) Fig. 2; [0148]), 
	wherein the first direction (horizontal) is orthogonal to the second direction (vertical) (Fig. 2; [0148]).
But Nitta fails to teach explicitly, a first contact plug extending along a second direction from the first diffusion region to the second diffusion region on the substrate. 15 
However, in analogous art, Nadd discloses, a first contact plug (source contact plug as annotated on Fig. 6) extending along a second direction (as annotated on Fig. 6) from the first diffusion region (as annotated on Fig. 6) to the second diffusion region (as annotated on Fig. 6) on the substrate (605; p-substrate) (Fig. 6; [0022]).

    PNG
    media_image2.png
    451
    809
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nitta and Nadd before him/her, to modify the teachings of a layout pattern of a MRAM device as taught by Nitta and to include the teachings of contact plug extending along a second direction from the first diffusion region to the second diffusion region as taught by Nadd since having a larger single contact pick up for two adjacent diffusion layers helps avoiding several yield issues involving the contact plug including open contacts and stringent design rule requirements. Absent this important teaching in Nitta, a person with ordinary skill in the art would be motivated to reach out to Nadd while forming a layout pattern of MRAM device of Nitta. 

Regarding claim 2, Nitta discloses, the layout pattern of a MRAM of claim 1, further comprising: 

    PNG
    media_image3.png
    534
    696
    media_image3.png
    Greyscale

a first gate pattern and a second gate pattern (below the word lines WL1 and WL2, as annotated on Fig. 2) extending along the second direction (vertical) adjacent to one side (left side) of the first contact plug (third column of contact plugs SC, as annotated on Fig. 2) (Fig. 2; [0146] – [0148]); and 
a third gate pattern (third gate from left) and a fourth gate pattern (fourth gate from left) extending along the second direction (vertical) adjacent to another side (right side) of the first contact plug (third and fourth gate patterns on the right side of designated contact plug; Fig. 2; [0146] – [0148]).20  
	Note: Since Fig. 2 is truncated to the right of second gate pattern, third and fourth gates are not visible on Fig. 2. MRAM has several gates similar to first and second gates.
Regarding claim 3, Nitta discloses, the layout pattern of a MRAM of claim 2, further comprising: 

    PNG
    media_image4.png
    534
    826
    media_image4.png
    Greyscale

a first drain region between the first gate pattern and the second gate pattern on the first diffusion region (the entire row of second from bottom is the first diffusion) (as annotated on Fig. 2; [0146] – [0148]); 
a first source region (with third source contact from the left; Fig. 2) between the second gate pattern and the third gate pattern (on the right side of second gate there are third and fourth gates) on 25the first diffusion region (the entire row of second from bottom is the first diffusion; Fig. 2; [0146] – [0148]);
a second drain region between the first gate pattern and the second gate pattern on the second diffusion region (the entire bottom row is the second diffusion) (as annotated on Fig. 2; [0146] – [0148]); and 
a second source region (with third source contact from the left; Fig. 2) between the second gate pattern and the third gate pattern (on the right side of second gate there are third and fourth gates) on the second diffusion region (the entire bottom row is the second diffusion) (as annotated on Fig. 2; [0146] – [0148]). 302 Appl. No. 17/019,340 Reply to Office action of June 27, 2022  
Regarding claim 4, Nitta discloses, the layout pattern of a MRAM of claim 3, wherein the first contact plug (SC) is on the first source region and the second source region (as annotated on Fig. 2; [0146] – [0148]).  
Regarding claim 5, Nitta discloses, the layout pattern of a MRAM of claim 3, further comprising: 5a second contact plug (DC, in second row from bottom) on the first drain region (as annotated on Fig. 2; [0146] – [0148]); and 
a third contact plug (DC, in bottom row) on the second drain region (as annotated on Fig. 2; [0146] – [0148]).  

    PNG
    media_image4.png
    534
    826
    media_image4.png
    Greyscale

Regarding claim 6, Nitta discloses, the layout pattern of a MRAM of claim 5, wherein the second contact plug (DC, in second row from bottom) comprises a square according to a top view (Fig. 2; [0146] – [0148]).10  

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 7, the closest prior art, US 2012/0199895 A1 (Nitta), in combination with US 2005/0200384 A1 (Nadd), fails to disclose, “the layout pattern of a MRAM of claim 5, further comprising: a first metal pattern extending along the first direction between the first diffusion region and the second diffusion region; a second metal pattern overlapping the second contact plug; and a third metal pattern overlapping the third contact plug”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 8-10 are also objected to due to their dependence on an allowable base claim.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0170234 A1 (Lee) - A magnetoresistive random access memory (MRAM) device is disclosed including a substrate including a plurality of active patterns arranged along a first direction. Each of the active patterns extending in a diagonal direction with respect to the first direction. A plurality of gate structures on the substrate, the gate structures extending in a second direction substantially perpendicular to the first direction. A source line structure electrically connected to source regions of the respective active patterns, the source line structure extending in the first direction.
2. US 2017/0084319 A1 (Chun) - A bit line equalizer is disclosed including a first line-shaped gate extended in a first direction, a second line-shaped gate spaced apart from the first line-shaped gate by a predetermined distance and extending parallel to the first gate. A third gate configured to interconnect the first gate and the second gate. A first contact node located at one side of the first gate, a second contact node located at one side of the second gate, a third contact node located between the first gate and the second gate and located at one side of the third gate, and a fourth contact node located between the first gate and the second gate and located at the other side of the third gate.
3. US 2012/0286339 A1 (Asao) - A memory device is disclosed including a semiconductor substrate. Magnetic tunnel junction elements are provided above the semiconductor substrate. Each of the magnetic tunnel junction elements stores data by a change in a resistance state, and the data is rewritable by a current. Cell transistors are provided on the semiconductor substrate. Each of the cell transistors is in a conductive state when the current is applied to the corresponding magnetic tunnel junction element. Gate electrodes are included in the respective cell transistors. Each of the gate electrodes controls the conductive state of the corresponding cell transistor.
4. US 2010/0054028 A1 (Xia) - A Spin Transfer Torque Magnetoresistive Random Access Memory (STT-MRAM) bit cell is provided. The STT-MRAM includes a rectangular bottom electrode (BE) plate, and a storage element on the rectangular bottom electrode (BE) plate. A difference between a width of the rectangular bottom electrode (BE) plate and a width of the storage element is equal to or greater than a predetermined minimum spacing requirement. A width of the bottom electrode (BE) plate is substantially equal to a width of an active layer or a width of a plurality of metal layers.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Primary Patent Examiner
AU 2812                                                                                                                                                                                                        


12/16/2022